DETAILED ACTION

Response to Amendment
This is in response to applicant’s amendment/response filed on 03/10/2022, which has been entered and made of record.  Claims 1-20 are pending in the application. 

Response to Arguments
Applicant's arguments, filed on 03/10/2022, with respect to claims 1-20 have been fully considered and are persuasive. The rejection of claims has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Andrew Delizio on 04/26/2022
The claim 17 has been amended as follows:
17. (Amended) One or more non-transitory machine-readable media comprising program code, the program code to:
select a plurality of projection systems based, at least in part, on geospatial data to be depicted in a global raster;
project, for each projection system of the plurality of projection systems, the geospatial data onto a first projection in accordance with the projection system;
perform a spatial operation, for each projection system, to update values in the first projections;
re-project the updated values for each of the first projections onto a global projection;
identify regions with minimal distortion in the  and project the regions to the global projection; and
merge the updated values for the regions with minimal distortion to create the global raster.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1, 9 and 17, the closest prior art Bilani (WO 2012/028164 A2) teaches selecting a plurality of projection systems based, at least in part, on geospatial data to be depicted in a global raster; projecting, for each projection system of the plurality of projection systems, the geospatial data onto a first projection in accordance with the projection system, identifying regions with distortion in the first projections, merging the regions with distortion to create the global raster.
Laskowski (US Patent 5798923A1) teaches identifying regions with minimal distortion.
The prior art of records do not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
performing a spatial operation, for each projection system, to update values in the first projections; re-projecting the updated values for each of the first projections onto a global projection; identifying regions with minimal distortion in the first projections and projecting the regions to the global projection; and merging the updated values for the regions with minimal distortion to create the global raster.
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613